Citation Nr: 0001363	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  93-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an increased rating for residuals of shell 
fragment wounds of the right foot, currently rated as 10 
percent disabling.  
2. Entitlement to an increased rating for residuals of shell 
fragment wounds involving the right knee and right leg, 
currently rated as 10 percent disabling.  
3. Entitlement to an increased (compensable) rating for 
residuals of shell fragment wounds involving the left 
thigh and left knee.  
4. Entitlement to service connection for back disability 
secondary to residuals of shell fragment wounds of both 
lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from December 1952 to December 
1954.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The Board remanded the case to the RO in 
October 1995, and it has now been returned for further 
appellate consideration.  

In the October 1995 remand, the Board noted that the veteran 
had requested a personal hearing before the Board at a local 
VA office.  It was also noted that the veteran had requested 
that the hearing be held in St. Louis, Missouri, if possible.  
The October 1995 remand requested that the Chicago RO make 
arrangements for the requested hearing.  

Since the prior remand, various actions have been taken by 
the Chicago RO including obtaining additional VA examinations 
and readjudicating the veteran's claims.  The RO continued 
its denial of the increased rating claims and the secondary 
service connection claim and granted the veteran's claim of 
entitlement to a permanent and total disability rating for 
pension purposes.  In a February 1999 letter, the RO informed 
the veteran that his name was still on the list for a Board 
hearing to be conducted at the RO in St. Louis.  The RO told 
the veteran that he would be notified when his hearing was 
scheduled.  

The Board finds no indication in the record that a travel 
Board hearing has been scheduled or held, nor is there any 
indication that the veteran has withdrawn his request for 
that hearing.  To ensure full compliance with due process 
requirements, the case must be returned to the RO so that the 
requested personal hearing may be scheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should make arrangements for a 
Travel Board hearing, to be held at the 
RO in St. Louis, Missouri, if possible.  
The hearing should be scheduled in 
accordance with the docket number of the 
case.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


